DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Response to Election/Restriction filed on 3/19/2021 acknowledged.
4.	Claims 1-16 are pending in this application.
5.	Claims 1-10 and 16 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 3/19/2021.  Claims 14 and 15 are withdrawn from consideration as being drawn to non-elected species. 
6.	Claims 11-13 are under examination.

Election/Restrictions
7.	Applicant’s election with traverse of Group 2 (claims 11-15) and election with traverse of LLFLVTLPFWIHYVRGHNWVFGHDDD-PEG27-NH2 (SEQ ID NO: 21) as species of CCR3 peptide analog; a nanoparticle composition comprising LLFLVTLPFW IHYVRGHNWVFGHDDD-PEG27-NH2 (SEQ ID NO: 21) as CCR3 peptide analog and prednisolone as the second therapeutic agent as species of nanoparticle composition; 
The traverse is on the ground(s) that: “the method of claims 11-15 specify the use of the pharmaceutical composition of claim 9 or 10. Therefore, a different compound is not used in the claimed methods as the Office suggests”.  This is not found persuasive because: the Examiner understands that the method recites in instant claims 11-15 specifies the use of the pharmaceutical composition of instant claim 9 or 10.  However, in the instant case, it appears to the Examiner that Applicant misinterprets Section 5 of the Requirement for Restriction/Election dated 1/11/2021.  As stated in MPEP: "The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product." (see MPEP § 806.05(h)).  And as stated in Section 5 of the Requirement for Restriction/Election dated 1/11/2021, a different compound can be used to treat asthma (an eosinophil- or CCR3-mediated disease or condition).  Therefore, Invention 1 and Invention 2 are distinct.  With regards to species election, Applicant fails to present any arguments.  Taken all these together, the requirement is deemed proper and is made FINAL in this office action.   
Furthermore, SEQ ID NO: 21 and air as the ingredients of metered dose inhaler as the elected species of metered dose inhaler is drawn to the non-elected invention 1.  
	Group 2 is drawn to a method of treating, preventing, or ameliorating one or more symptoms of an eosinophil- or CCR3-mediated disease or condition in a subject comprising administering to the subject an effective amount of the pharmaceutical composition of claim 9 or 10 thereby treating, preventing, or ameliorating one or more symptoms of the subject's eosinophil- or CCR3-mediated disease or condition.  A search was conducted on the elected species; both LLFLVTLPFWIHYVRGHNWVFGH DDD-PEG27-NH2 (SEQ ID NO: 21) as the elected species of CCR3 peptide analog and a nanoparticle composition comprising LLFLVTLPFWIHYVRGHNWVFGHDDD-PEG27-NH2 (SEQ ID NO: 21) and prednisolone as the elected species of nanoparticle composition appear to be free of prior art.  However, prior art was found for asthma as the elected species of eosinophil- or CCR3-mediated diseases or conditions; lungs as the elected species of site of administration; and nebulization as the elected species of form of the pharmaceutical composition.  A search was extended to the genus in claim 11; and prior art was found.  Claims 14 and 15 are withdrawn from consideration as being drawn to non-elected species.  Claims 11-13 are examined on the merits in this office action. 

Objections
8.	The specification is objected to for the following minor informality: The specification recites "This application is a continuation of U.S. Serial No. 15/639,434 filed June 30, 2017, which is…" on page 1, paragraph [0001] of instant specification.  
9.	The specification recites “…the amino acid sequence Xaa1-Leu-Phe-Leu-Xaa2-Thr-Xaa3-Xaa4-Phe-Trp-Ile-His-Tyr (SEQ ID NO: 15), wherein Xaa1 denotes Phe or Leu, Xaa2 denotes Leu or Val…” on page 3, paragraph [0007] of instant specification.  However, the definitions of Xaa1 and Xaa2 on page 3, paragraph [0007] of instant specification are different from that in claim 1, the rest of the specification, and the sequence listing filed on 7/29/2019.  Applicant is required to correct these errors.
10.	The use of trademarks has been noted in this application, e.g. Tween on pages 31-32, paragraph [0068]; and VISTALON, ROYALENE and bunaEP on pages 22-23, paragraph [0051] and many others of instant specification.  Each letter of the trademarks should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
11.	The specification is objected to for the following minor informality: The specification recites "…(45) vasopeptidase inhibitors (dual NEP-ACE inhibitors), such as omapatrilat and gemopatrilat; and (4) other miscellaneous agents, such as…" on page 
  Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
12.	Claim 11 is objected to for the following minor informality: Claim 11 contains the acronym “CCR3”.  An acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., C-C chemokine receptor 3 (CCR3).  The abbreviations can be used thereafter.
	Furthermore, claim 11 recites the limitations of the withdrawn claims 9 and 10.  Applicant is suggested to amend claim 11 to incorporation the limitations of claims 9 and 10.
	In addition, Applicant is suggested to amend claims 11 as "A method of treating…in a subject in need thereof, wherein the method comprises administering…".

Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (b)
13.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


14.	Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
15.	Claim 11 recites “an eosinophil- or CCR3-mediated disease or condition”.  With regards to the recited “an eosinophil- or CCR3-mediated disease or condition”, the instant specification discloses some examples of such disease or condition on pages 28-29, paragraph [0060] of instant specification, which include the hypereosinophilic syndrome (HES) and variants thereof; allergic bronchopulmonary aspergillosis (ABPA), and the like, and many others.  The instant specification also discloses the disease or condition is not limited to those disclosed on pages 28-29, paragraph [0060] of instant specification.  Therefore, it is unclear what is encompassed within the recited “an eosinophil- or CCR3-mediated disease or condition”.  The metes and bounds of instant claim 11 is vague and indefinite.  Because claims 12 and 13 depend on or include all the limitations of the indefinite claim 11, and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  

Claim Rejections - 35 U.S.C. § 112 paragraph (a)
Scope of Enablement
16.	The following is a quotation of 35 U.S.C. 112(a):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


17.	Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating or ameliorating one or more symptoms of an eosinophil- or CCR3-mediated disease or condition in a subject in need thereof, comprising administering to the subject an effective amount of the pharmaceutical composition of claim 9 or 10, wherein the eosinophil- or CCR3-mediated disease or condition is selected from the group consisting of asthma, eosinophilic esophagitis (EE), allergic rhinitis, atopic dermatitis
(AD) and wet age-related macular degeneration (AMD) as disclosed in instant specification and Pease et al (Expert Opin. Drug Discov., 2014, 9, pages 467-483), does not reasonably provide enablement for a method for treating or ameliorating one or more symptoms of ALL type of eosinophil- or CCR3-mediated disease or condition in a subject or preventing ANY type of eosinophil- or CCR3-mediated disease or condition in a subject comprising administering to the subject an effective amount of the pharmaceutical composition of claim 9 or 10.  The specification does not enable any 
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation.
(1) The nature of the invention and (5) The breadth of the claims:
	The instant claims 11-13 are drawn to a method of treating, preventing, or ameliorating one or more symptoms of an eosinophil- or CCR3-mediated disease or condition in a subject comprising administering to the subject an effective amount of the pharmaceutical composition of claim 9 or 10 thereby treating, preventing, or ameliorating one or more symptoms of the subject's eosinophil- or CCR3-mediated disease or condition.
	With regards to the recited “an eosinophil- or CCR3-mediated disease or condition”, the instant specification discloses some examples of such disease or condition on pages 28-29, paragraph [0060] of instant specification.  The instant specification also discloses the disease or condition is not limited to those disclosed on pages 28-29, paragraph [0060] of instant specification.  

The term “prevent” implies a complete block of any type of an eosinophil- or CCR3-mediated disease or condition.
	Instant claims 11-13 broadly include all types of an eosinophil- or CCR3-mediated disease or condition.
(2) The state of the prior art and (4) The predictability or unpredictability of the art:
With regards to “treating or ameliorating one or more symptoms of ALL type of eosinophil- or CCR3-mediated disease or condition in a subject” with the instant claimed CCR3 peptide analog, the art is unpredictable.
As stated above, in the instant case, the instant specification discloses some examples of eosinophil- or CCR3-mediated disease or condition on pages 28-29, paragraph [0060] of instant specification, which include cancer and many others.  Using cancer as an example of an eosinophil- or CCR3-mediated disease or condition, Korbecki et al (Int. J. Mol. Sci., 2020, 21, pages 1-29) teach the effects of increased expression of CCR3 on the prognosis of patients with various cancers are unpredictable and depend on the type of cancer, for example, page 3, Table 2.  Korbecki et al further teach "Eotaxins are three CC chemokines: CCL11 (eotaxin-1), CCL24 (eotaxin-2, also known as CK6 and MPIF-2) and CCL26 (eotaxin-3). Their most important receptor is CCR3."; and "An elevated expression of eotaxins also occurs in tumors such as breast cancer…colorectal cancer…and oral squamous cell carcinomas…, where it is associated with the recruitment of eosinophils into the tumor niche (Figure 2). However, the role of eosinophils in tumor is not clear…, as they show both pro- and anti-cancer 
With regards to “preventing one or more symptoms of ANY type of eosinophil- or CCR3-mediated disease or condition in a subject” with the instant claimed CCR3 peptide analog, the art is unpredictable.
As stated above, in the instant case, the instant specification discloses some examples of eosinophil- or CCR3-mediated disease or condition on pages 28-29, paragraph [0060] of instant specification, which include asthma and many others.  Using asthma as an example of an eosinophil- or CCR3-mediated disease or condition, the Asthma document (enclosed pages 1-5, accessed 3/29/2021, from https://www.mayoclinic.org/diseases-conditions/asthma/symptoms-causes/syc-20369653?...) teaches there is no way to prevent asthma, for example, page 4, Section "Prevention".  The Asthma-Pulmonary Disorders-Merck Manuals Professional Edition document (from https://www.merckmanuals.com/professional/pulmonary-disorders/asthma-and-related-disorders/asthma?query=asthma#, enclosed pages 1-13, accessed 3/29/2021) teaches that "Exercise-induced asthma can generally be prevented by prophylactic inhalation of a short-acting beta-2 agonist or mast cell stabilizer before starting the exercise", for example, page 10, Section "Exercise-induced 
(3) The relative skill of those in the art:
The relative skill of those in the art is high.   
(6) The amount of direction or guidance presented and (7) The presence or absence of working examples:
With regards to “treating or ameliorating one or more symptoms of ALL type of eosinophil- or CCR3-mediated disease or condition in a subject” and/or “preventing one or more symptoms of ANY type of eosinophil- or CCR3-mediated disease or condition in a subject” with the instant claimed CCR3 peptide analog, as stated above, in the instant case, the instant specification discloses some examples of eosinophil- or CCR3-mediated disease or condition on pages 28-29, paragraph [0060] of instant specification.  
With regards to “preventing one or more symptoms of ANY type of eosinophil- or CCR3-mediated disease or condition”, the instant specification fails to define it.
The working examples disclosed in instant specification teach treating asthma in a triple antigen driven allergic mouse model and/or an IL-5/CCL24 double transgenic asthma mouse model with the CCR3 peptide analog R3-2-1, for example, pages 37-40, Examples 8 and 9.  There is no guidance on treating ALL type of eosinophil- or CCR3-mediated disease or condition or preventing ANY type of eosinophil- or CCR3-mediated disease or condition with the instant claims CCR3 peptide analog.  There is no clear guidance as to how to determine the patient population.  Eosinophil- or CCR3-mediated 
(8) The quantity of experimentation necessary:
Considering the state of the art, and in view of the unpredictable nature of “treating or ameliorating one or more symptoms of ALL type of eosinophil- or CCR3-mediated disease or condition in a subject” and/or “preventing one or more symptoms of ANY type of eosinophil- or CCR3-mediated disease or condition in a subject” with the instant claimed CCR3 peptide analog, one of ordinary skill in the art would be burdened with undue experimentation to determine the type of eosinophil- or CCR3-mediated disease or condition that can be treated and/or prevented with the instant claimed CCR3 peptide analog. 

Claim Rejections - 35 U.S.C. § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


19.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

20.	Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tarasova et al (WO 99/43711 A1, filed with IDS) in view of Veronese et al (DDT, 2005, 10, pages 1451-1458), Bertrand et al (Exp. Opin. Invest. Drugs, 2000, 9, pages 43-52), Du Bois et al (US 2003/0229121 A1) and Gonzalez-Rothi et al (Clin. lmmunother., 1995, 4, pages 331-337).
The instant claims 11-13 are drawn to a method of treating, preventing, or ameliorating one or more symptoms of an eosinophil- or CCR3-mediated disease or condition in a subject comprising administering to the subject an effective amount of the pharmaceutical composition of claim 9 or 10 thereby treating, preventing, or ameliorating one or more symptoms of the subject's eosinophil- or CCR3-mediated disease or condition.
Tarasova et al, throughout the patent, teach peptide antagonists of G-protein coupled receptors (GPCR); a pharmaceutical composition comprising such GPCR antagonist and a pharmaceutically acceptable carrier; and methods for disrupting GPCR function by using such GPCR antagonist, for example, Abstract; page 3, lines 18-22; and page 46, line 2 to page 47, line 17.  It meets the limitation of a pharmaceutically acceptable carrier in the pharmaceutical composition recited in instant claims 9 and 10.  One of the GPCR antagonists in Tarasova et al is a CCR3 antagonist with the amino LLFLVTLPFWIHYVRGHNWVFGDDD, for example, page 4, line 20; page 45, line 25; and claim 10.  It meets the limitation of the amino acid sequence of the CCR3 peptide analog comprising the amino acid sequence of instant SEQ ID NO: 15 in the composition recited in instant claims 9 and 10.  Tarasova et al further teach the GPCR antagonist can be modified to exhibit resistant to degradation by proteolytic enzymes or have improved solubility or binding properties; and the modification can contain additional chemical moieties, for example, pages 30-37, Section “3. Derivatized Peptides and Peptidomimetics”.  Tarasova et al also teach the GPCR antagonist, alone or as a cocktail (such as with other molecules, or a combination of multiple GPCR antagonists), can be administered for treating conditions such as HIV-1 infection, asthma and many others, for example, page 46, lines 3-29; and claims 20-22.    
The difference between the reference and instant claims 11-13 is that the reference does not explicitly teach the CCR3 antagonist with the amino acid sequence LLFLVTLPFWIHYVRGHNWVFGDDD is PEGylated, and a method of treating asthma with such modified CCR3 antagonist; asthma as the elected species of eosinophil- or CCR3-mediated diseases or conditions; lungs as the elected species of site of administration; nebulization as the elected species of form of the pharmaceutical composition; and the method recited in instant claims 11-13.
However, Veronese et al, throughout the literature, teach PEGylation defines the modification of a protein, peptide or non-peptide molecule by the linking of one or more polyethylene glycol (PEG) chains; the advantages of PEGylation of peptide drugs wherein the PEG molecule is covalently attached to the peptide, such as a prolonged residence in body, a decreased degradation by metabolic enzymes and a reduction or LLFLVTLPFWIHY VRGHNWVFGDDD, wherein said CCR3 antagonist is PEGylated.
Furthermore, Bertrand et al, throughout the literature, teach blockage of CCR3 as a new and highly attractive therapy for asthma, for example, Title; Abstract; pages 47-49, Section “5. Antagonists for CCR3”; and page 49, Section “6. Expert opinion”.
In addition, Du Bois et al, throughout the patent, teach a method of treating asthma in a subject in need thereof, wherein the method comprises administering a CCR3 antagonist to the subject, for example, Abstract; page 50, Example 48; and claims 25 and 26.  Therefore, in view of the combined teachings of Tarasova et al, Veronese et al, Bertrand et al and Du Bois et al, it would have been obvious to one of ordinary skilled in the art to develop a method of treating asthma in a subject in need thereof, wherein the method comprises administering a pharmaceutical composition comprising a CCR3 antagonist consisting of the amino acid sequence LLFLVTLPFWIHYVRGHNWVFGDDD and a pharmaceutically acceptable carrier, wherein said CCR3 antagonist is PEGylated.  It reads on asthma as the elected species of eosinophil- or CCR3-mediated diseases or conditions.  Du Bois et al further teach the CCR3 antagonist is preferred administered directly to the respiratory tract by inhalation for treating diseases such as asthma; and for delivery via inhalation, the CCR3 
And, Gonzalez-Rothi et al, throughout the literature, teach liposome in nanosize as a drug carrier for delivering antiasthma drugs to the lung, for example, Title; Summary; pages 332-333, Section "2. Liposomes for Pulmonary Delivery of Drugs"; and page 333, Table I.  Gonzalez-Rothi et al further teach the liposome-encapsulated drug can be administered via nebulization to the lungs of the subject, for example, page 333, Table I; and pages 335-336, Section "4. Conclusions".  Gonzalez-Rothi et al also teach the advantages of using liposome for pulmonary delivery of drugs including antiasthma drugs, such as sustained release behavior in vivo, prolonged duration of action characteristics, reduction of systemic adverse effects, lung targeting can be achieved with pulmonary delivery of liposomes, with the possibility of minimizing systemic availability and many others, for example, page 333, Section "3.1 Animal Studies"; and pages 335-336, Section "4. Conclusions".
LLFLVTLPFWIHYVRGHNWVFGDDD and a pharmaceutically acceptable carrier, wherein said CCR3 antagonist is PEGylated, wherein the pharmaceutical composition comprises a nanoparticle composition such as liposome, and wherein the pharmaceutical composition is administered via nebulization to the lungs of the subject.  It reads on lungs as the elected species of site of administration; and nebulization as the elected species of form of the pharmaceutical composition  
One of ordinary skilled in the art would have been motivated to combine the teachings of Tarasova et al, Veronese et al, Bertrand et al, Du Bois et al and Gonzalez-Rothi et al to develop a method of treating asthma in a subject in need thereof, wherein the method comprises administering a pharmaceutical composition comprising a CCR3 antagonist consisting of the amino acid sequence LLFLVTLPFWIHYVRGHNWVFGDDD and a pharmaceutically acceptable carrier, wherein said CCR3 antagonist is PEGylated, wherein the pharmaceutical composition comprises a nanoparticle composition such as liposome, and wherein the pharmaceutical composition is administered via nebulization to the lungs of the subject, because Veronese et al teach PEGylation defines the modification of a protein, peptide or non-peptide molecule by the linking of one or more polyethylene glycol (PEG) chains; the advantages of PEGylation of peptide drugs wherein the PEG molecule is covalently attached to the peptide, such as a prolonged LLFLVTLPFWIHYVRGHNWVFG DDD, wherein said CCR3 antagonist is PEGylated.  Both Bertrand et al and Du Bois et al teach treating asthma via blockage of CCR3.  Therefore, in view of the combined teachings of Tarasova et al, Veronese et al, Bertrand et al and Du Bois et al, it would have been obvious to one of ordinary skilled in the art to develop a method of treating asthma in a subject in need thereof, wherein the method comprises administering a pharmaceutical composition comprising a CCR3 antagonist consisting of the amino acid sequence LLFLVTLPFWIHYVRGHNWVFGDDD and a pharmaceutically acceptable carrier, wherein said CCR3 antagonist is PEGylated.  Du Bois et al further teach the CCR3 antagonist is preferred administered directly to the respiratory tract by inhalation for treating diseases such as asthma; and for delivery via inhalation, the CCR3 antagonist can be administered via nebulizer inhaler.  Therefore, in view of the teachings of Du Bois et al as a whole, one of skill in the art would reasonably understand and expect the CCR3 antagonist is administrated via nebulization.  Du Bois et al also teach the bioavailability of drugs such as CCR3 antagonist can be increased by increasing the surface area i.e., decreasing particle size; and the production of a pharmaceutical formulation in which the drug substance is pulverized to nanoparticles (average particle size of 400 nm) in the presence of a surface modifier and then in vivo, prolonged duration of action characteristics, reduction of systemic adverse effects, lung targeting can be achieved with pulmonary delivery of liposomes, with the possibility of minimizing systemic availability and many others.
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Tarasova et al, Veronese et al, Bertrand et al, Du Bois et al and Gonzalez-Rothi et al to develop a method of treating asthma in a subject in need thereof, wherein the method comprises administering a pharmaceutical composition comprising a CCR3 antagonist consisting of the amino acid sequence LLFLVTLPFWIHYVRGHNWVFGDDD and a pharmaceutically acceptable carrier, wherein said CCR3 antagonist is PEGylated, wherein the pharmaceutical composition comprises a nanoparticle composition such as liposome, and wherein the pharmaceutical composition is administered via nebulization to the lungs of the subject.

Obviousness Double Patenting 
21.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 11-13, one would necessarily achieve the claimed invention of claims 1-10 of US patent 10363286 B2 in view of Bertrand et al, Du Bois et al and Gonzalez-Rothi et al, and vice versa.    
23.	Instant claims 11-13 are drawn to a method of treating, preventing, or ameliorating one or more symptoms of an eosinophil- or CCR3-mediated disease or condition in a subject comprising administering to the subject an effective amount of the pharmaceutical composition of claim 9 or 10 thereby treating, preventing, or ameliorating one or more symptoms of the subject's eosinophil- or CCR3-mediated disease or condition.  
24.	Claims 1-10 of US patent 10363286 B2 are drawn to various C-C chemokine receptor (CCR3) peptide analogs that are within the scope of the CCR3 peptide analog in the pharmaceutical composition of recited in instant claim 9 or 10.  And according to the specification of US patent 10363286 B2, the various C-C chemokine receptor (CCR3) peptide analogs recited in claims 1-10 of US patent 10363286 B2 are CCR3 antagonist (see column 14, lines 3-14 of the specification of US patent 10363286 B2).

However, in view of the combined teachings of Bertrand et al, Du Bois et al and Gonzalez-Rothi et al as set forth in Section 20 above, it would have been obvious to one of ordinary skilled in the art to apply the CCR3 peptide analog recited in claims 1-10 of US patent 10363286 B2 and develop the method recited in instant claims 11-13.
Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 11-13, one would necessarily achieve the claimed invention of claims 1-10 of US patent 10363286 B2 in view of Bertrand et al, Du Bois et al and Gonzalez-Rothi et al, and vice versa.
	Please note: as stated in Section 8 above, the instant application should be a DIV of US application No. 15/639434.  Therefore, the instant rejection can be overcome by correcting the Application Data Sheet accordingly.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI N KOMATSU/Primary Examiner, Art Unit 1658